Citation Nr: 0722987	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04 13-209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence available for the 
equitable disposition of appellant's appeal.

2.  Residuals of a low back injury were not present during 
service.

3.  There exists no credible or competent evidence to suggest 
that the veteran's current back disorder is related to 
service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

In this case, the veteran reports that he suffered a back 
injury while operating a bulldozer.  Specifically, he claims 
that the bulldozer became unsteady on several large rocks, 
causing him to hit his back against levers inside the 
bulldozer.

The veteran's service medical records (SMRs) indicate that he 
sought treatment four days after this incident in April 1968.  
The treating physician reported that the veteran experienced 
pain in the right side of the post iliac crest.  X-rays taken 
were negative and the physician diagnosed the veteran as 
having a bruised right hip.  

Prior to separation from active service, the veteran 
underwent a medical examination in June 1968.  The 
examination indicated that the veteran's spine and other 
musculoskeletal systems were normal.  The veteran also 
reported that he had no arthritis, nor had he ever worn a 
back brace or support.  In July 1968, the veteran signed a 
statement upon discharge from service in which he 
acknowledged no change in his medical condition since the 
June 1968 examination.  

Similarly, medical records from an April 1981 National Guard 
enlistment examination also show that the veteran's spine and 
other musculoskeletal systems were normal at that time.  

In light of the above, the Board concludes that there is no 
evidence that a back disorder was incurred in service.  The 
veteran did not report the existence of a back disorder in 
1981 during the National Guard enlistment examination.  The 
first reference to back pain is in a November 2002 VA 
outpatient treatment record in which the veteran reported 
that he had back pain for approximately 30 years and a 
history of a pinched nerve.  Upon VA examination, in February 
2003, the veteran reported sharp, intermittent lower back 
pain radiating to both lower extremities.  A VA physician 
subsequently diagnosed him as having "chronic lower back 
pain with mild functional loss due to pain, without evidence 
of neurological accompanying deficits."  An MRI report of 
the lumbosacral spine dated in February 2005 includes an 
impression of degenerative changes.  

In addition to the post-service treatment records, the Board 
notes that the veteran also included two statements from 
employers suggesting that the veteran has difficulty with or 
an inability to perform physical labor.

After considering all the evidence of record, the Board finds 
that there is no evidence that the veteran sustained a 
chronic back disorder in service.  His service medical 
records do not reflect complaints of or treatment for back 
pain.  On examination, prior to separation from service, the 
veteran did not report a history of recurrent back pain, or 
present back pain, and physical examination revealed no 
abnormalities of the spine.  As there is no record of 
treatment or a diagnosis of a back disorder in service, the 
Board finds that chronicity in service is not established in 
this case.  See 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current back disability.  See 38 C.F.R. § 3.303(b).  Post-
service treatment records indicate that the veteran reported 
having a 30 year history of back pain, however, there is no 
evidence of evaluation or treatment for back problems until 
many years after service.  The passage of so many years 
between the in-service injury which purportedly resulted in 
residual back disability and the medical documentation of a 
claimed disability is a factor that weighs against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Simply put, there exists no competent evidence to suggest 
that the veteran's lower back disorder is related to service.  

The fact that the February 2003 VA examination report noted 
that the veteran gave a 30 year history of back pain and a 
history of x-rays in service revealing "pinched nerves" is 
not sufficient to substantiate his claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)(holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner, 
does not constitute "competent medical evidence" . . . 
[and] a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  That 
information was provided by the veteran and was only recorded 
by the examiner in the medical history portion of the 
examination report.  Moreover, the service medical records do 
not support the veteran's assertion that x-rays in service 
showed "pinched nerves."  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the claimed low back disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.  In this regard, the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disorder first manifested many years 
after his initial period of active service and is not related 
to his active service or to any incident therein.  
Accordingly, the Board concludes that a low back injury was 
not incurred in or aggravated by service.  


Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirement of the duty to 
assist the veteran has been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in December 2002 informed the veteran of the type of evidence 
needed to substantiate his claim as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim and what evidence VA would attempt to obtain on his 
behalf.  While the letter did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records as well as his post-
service treatment records have been obtained.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with respect to the development of the evidence 
is required. 

ORDER

Service connection for residuals of a low back injury is 
denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


